Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed because the prior art fail to teach a galvanometer mirror assembly having an enhance plate extending between and non-rotatably coupled to the top bracket and the bottom bracket wherein the enhance plate is spaced apart from the mirror in combination with remaining limitations of claims 1-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/HOANG X NGO/Primary Examiner, Art Unit 2852